DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Genus A, Subgenus AA, and Electrochemical cell A comprising a protective layer comprising a reaction product of trithiocyanuric acid in the reply filed on 20 September 2022 is acknowledged.

Claims 3 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, Subgroup, Electrochemical cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 September 2022.

Claim Objections
Claims 6 and 61 objected to because of the following informalities:  

Claim 6 in line 2 the following limitation is recited “as in any claim 2” which examiner is of the opinion that this should read “as in claim 2” and does not refer to any claim 2 in any application.

Claim 61 in line 1 the following limitation is recited “as in any claim 73” which examiner is of the opinion that this should read “as in claim 73” and does not refer to any claim 73 in any application.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 73, 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “the first additive” in line 2. There is insufficient antecedent basis for this limitation in the claim as no additive recited in claim 2.

Claim 73 recites the limitation "an anode as in claim 2" in line 1 which renders the meaning of the claim indefinite. In order to advance prosecution and following claim 2, upon which claim 73 depends, the examiner is interpreting this limitation as “the cathode of claim 2”.

Claims 59-61 recites the limitation "a cathode" in lines 1, respectively, which renders the meaning of the claims indefinite as claim 73, upon which they depend, recites the limitation “an anode”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 6-9, 18, 28-29, 31 and 73 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Viner US20150349310A1 (US PGPUB of US9735411B2 disclosed in IDS filed 09 October 2020).

	Regarding claim 2, Viner teaches a cathode (Viner, [0045]-[0050], [0124]-[0171], Figs. 2A-B and 3, electrode 15/11) for an electrochemical cell (Viner, [0003], [0005]-[0057], [0059]-[0226], Formulas A-E, Figs. 1-6, Tables 1-5), comprising
an electroactive material comprising a lithium transition metal oxide (Viner, [0045]-[0046], [0132]-[0133], Figs. 2A-B and 3, electroactive layer 20)
and a protective layer disposed on the electroactive material (Viner, [0127], [0132[-[0135], Figs. 2A-B and 3, protective structure 30), 
wherein the protective layer comprises a polymer comprising a thiol group-containing monomer (Viner, [0056], [0073]-[0102], Figs. 1A-D, Formulas A-D), 
and the protective layer comprises a plurality of pores (Viner, [0126]).
While it is the examiner’s position that, by providing specific porosities of the protective layer, Viner provides the porosity in such detail that claim 2 is anticipated.  Even if not, however, it would be obvious to one of ordinary skill in the art to provide a porous protective layer, because Viner provides that the layer can be porous or non-porous depending upon the desires of the individual application.

Regarding claim 6, Viner discloses all of the limitations of claim 2 as set forth above. Viner further teaches wherein the thiol group is a deprotonated thiol group (Viner, [0056], Fig. 1A, polymer unit A), the thiol group being deprotonated in polymer form. 
The examiner notes that the language of claim 2 “wherein the protective layer comprises a polymer comprising a thiol group-containing monomer” encompasses both the monomer and repeating polymer, meeting claims 6 and 7.

Regarding claim 7, Viner additionally teaches wherein the thiol group is a protonated thiol group (Viner, [0056], Fig. 1A, monomer A) the thiol group being protonated in the monomer form.

Regarding claim 8, Viner also discloses wherein the thiol group is a deprotonated thiol group (Viner, [0056], Fig. 1A, polymer unit A)
and the electrochemical cell further comprises a plurality of counter ions (Viner, [0071], [0121]-[0122]).

Regarding claim 9, Viner teaches all of the limitations of claim 8 as set forth above and further discloses wherein the plurality of counter ions comprise one or more alkali metals (Viner, [0121], [0124]), the alkali metals comprising lithium, potassium and cesium, satisfying the limitation wherein the plurality of counter ions comprise one or more of a lithium ion, a potassium ion, a cesium ion.

Regarding claim 18, Viner also discloses wherein the first additive comprises 3 thiol groups (Viner, [0088], [0199], [0207])

Regarding claim 28, Viner additionally teaches wherein the polymer is crosslinked (Viner, [0078]-[0110]).

Regarding claim 29, Viner further discloses wherein the polymer comprises a reaction product of a molecule comprising an alkene group (Viner, [0089]) and a molecule comprising a thiol group (Viner, [0088]).

Regarding claim 31, Viner also teaches wherein an average pore size of the protective layer is less than or equal to 5 nm or less than or equal to 10 micron (Viner, [0126]), which encompasses the claimed range of greater than or equal to 10 nm and less than or equal to 1 micron.

Regarding claim 73, Viner additionally discloses wherein the protective layer comprises a plurality of particles (Viner, [0159]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harayama JP2012174521A (using machine English translation, provided).

Regarding claim 4, Harayama teaches a component for an electrochemical cell (Harayama, pp. 1-19, formula II, Figs. 1-4, 7-10), comprising:
an electroactive material (Harayama, p. 7 line 37 – p.  8 line 2)
and a protective layer (Harayama, p. , Fig. 4),
wherein the protective layer comprises a reaction product of a molecule comprising both a thiol group and a triazine group (Harayama, p. 4 lines 23-42, formula II, Fig. 4).
Harayama discloses the protective layer can be applied to a metal containing member (Harayama, p. 3 lines 10-21) providing resistance to corrosion (Harayama, p. 2 line 28-29) but does not explicitly teach wherein the protective layer is disposed on the electroactive material. However, Harayama further discloses preferred metals of a metal containing member comprising Cu, Fe, Ni and Cr (Harayama, p. 3 lines 15-18) and that the electroactive material preferably comprising Cu, Fe, Ni and Cr (Harayama, p. 7 lines 48-52) ) providing protection from environmental elements (Harayama, p. 2 line 28-29). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component for an electrochemical cell of Harayama wherein a protective layer disposed on the electroactive material providing protection from environmental elements and increasing the lifetime of the component.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viner US20150349310A1 (US PGPUB of US9735411B2 disclosed in IDS filed 09 October 2020) 
In view of NuLi, Yanna, et al. "A new class of cathode materials for rechargeable magnesium batteries: organosulfur compounds based on sulfur–sulfur bonds." Electrochemistry Communications 9.8 (2007): 1913-1917 (hereafter referred to as NuLi-2007).

Regarding claim 12, Viner additionally teaches wherein the polymer comprises sulfide bonds but does not explicitly teach wherein the polymer comprises a disulfide bond.
NuLi-2007 is directed toward a cathode for an electrochemical cell (Nuli-2007, sections 1-4, Figs. 1-5, scheme 1) comprising an electroactive material comprising a transition metal (Nuli-2007, section 2, copper foil) and a protective layer disposed on the electroactive material (NuLi-2007, sections 1-2) wherein the protective layer comprises a polymer comprising a thiol group-containing monomer (NuLi-2007, 2,5-dimercapto-1,3,4-thiadiazole) and wherein the polymer comprises a disulfide bond (NuLi-2007, section 1) as they can store large amounts of charge per unit mass as cathode materials for rechargeable lithium batteries via a highly reversible redox reaction (NuLi-2007, section 1).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode for an electrochemical cell of Viner incorporating the teaching of NuLi-2007 wherein the polymer comprises a disulfide bond in order to improve performance of the cathode for an electrochemical cell.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viner US20150349310A1 (US PGPUB of US9735411B2 disclosed in IDS filed 09 October 2020) in view of Oyama US5324599A (disclosed in IDS filed 09 October 2020) and as evidenced by Sigma Aldrich product pages (provided).

Regarding claim 15, Viner teaches all of the limitations of claim 2 as set forth above and further teaches wherein the thiol group is a component of trimethylolpropane tris(3-mercaptopropionic acid) or 2,2′-(ethylenedioxy)diethanethiol (Viner, [0014]-[0015]) and a variety of dithiol and trithiol compounds that are commercially available from Sigma Aldrich (Viner, [0199]) but does not explicitly teach wherein the thiol group is a component of trithiocyanuric acid. 
Oyama discloses a cathode of an electrochemical cell (Oyama, cols. 1-24, Figs. 1-9) including conductive polymers, which can provide protection to the electrode, comprising disulfide bonds (Oyama, col. 2 lines 5-16) and thiol containing monomers such as 2,5-dimercapto-1,3,4-thiaziazole (Oyama, col. 3 lines 60-62) and other mercapto compounds (Oyama, col. 4 lines 3-4 and lines 54-56, col. 5 lines 11-29). Oyama additionally teaches wherein the thiol group is a component of trithiocyanuric acid (Oyama, col. 3 lines 62-63) improving the energy density of the electrochemical cell (Oyama, col. 1 lines 33-35). As evidenced by Sigma Aldrich product pages, dithiol and trithiol compounds such as 2,5-dimercapto-1,3,4-thiaziazole, trimethylolpropane tris(3-mercaptopropionic acid) or 2,2′-(ethylenedioxy)diethanethiol and trithiocyanuric acid have been widely available for use by those skilled in the art.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of an electrochemical cell of Viner incorporating the teaching of Oyama, as evidenced by Sigma Aldrich product pages, wherein the thiol group is a component of trithiocyanuric acid in order to improve the energy density of the electrochemical cell.

Claim(s) 32 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viner US20150349310A1 (US PGPUB of US9735411B2 disclosed in IDS filed 09 October 2020)

Regarding claim 32, the examiner notes that the claimed range of greater than or equal to 25 vol % and less than or equal to 95 vol % is an extremely broad range. Viner teaches all of the limitations of claim 2 as set forth above and the protective layer comprises a plurality of pores (Viner, [0126]), wherein an average pore size of the protective layer is less than or equal to 5 nm or less than or equal to 10 micron (Viner, [0126] ) and wherein the protective layer is configured to swell when exposed to an electrolyte to be used in the electrochemical cell (Viner, [0126], [0155).
While Viner does not disclose the percentage of the protective layer that the pores comprise, Viner does identify the pores as a result effective variable in controlling the conductivity, ion transport and structural integrity of the electrochemical cell (Viner, [0121], [0126], [0157], [0161]-[0164]). The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Therefore it would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation to optimize the protective layer comprising pores wherein pores make up greater than or equal to 25 vol % and less than or equal to 95 vol % of the protective layer thereby enhancing the electric and physical properties of the protective layer.

Regarding claim 40, Viner additionally discloses wherein the protective layer is configured to swell when exposed to an electrolyte to be used in the electrochemical cell (Viner, [0161]-[0164], [0214], [0217]-[0220]). The range of less than or equal to 150% is extremely broad and includes little to no swelling (about 0%), and (Viner, [0126], [0214], [0217]-[0220]) thereby improving the structure and operation of the electrochemical cell (Viner, [0160]).
Viner identifies swelling of the polymer protective layer as a known result effective variable because it determines structural stability and enhances conductivity (Viner, [0161], [0167]-[0170]). The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Therefore it would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation to optimize the swelling of the protective layer wherein the protective layer is configured to swell less than or equal to 150% when exposed to an electrolyte to be used in the electrochemical cell thereby improving the conductivity and mechanical structure.

Claim(s) 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viner US20150349310A1 (US PGPUB of US9735411B2 disclosed in IDS filed 09 October 2020) in view of Laramie US20160344067A1 (US PGPUB of US10461372B2, disclosed in IDS filed 09 October 2020).

Regarding claim 59. Viner teaches all of the limitations of claim 73 as set forth above, but does not teach the dimensions of the plurality of particles.
Laramie discloses a cathode for an electrochemical cell (Laramie, [0004]-[0010], [0023]-[0152], Figs. 1-6B), comprising: an electroactive material (Laramie, [0031]- [0032]) comprising a lithium transition metal oxide (Laramie, [0110]) and a protective layer disposed on the electroactive material (Laramie, [0007], [0025]-[0028], [0032]), wherein the protective layer comprises a polymer (Laramie, [0028], [0063]) and wherein the protective layer comprises a plurality of particles (Laramie, [0007], [0023], [0032]). Laramie also teaches wherein an average maximum cross-sectional dimension of the plurality of particles is less than or equal to about 10 nm and less than or equal to about 10 microns (Laramie, [0034]), which substantially overlaps with the claimed range of greater than or equal to 5 nm and less than or equal to 5 microns, enhancing ion selectivity and conductivity, thereby improving the operation and lifetime of the cathode (Laramie, [0005], [0026]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode for an electrochemical cell of Viner incorporating the teaching of Laramie wherein an average maximum cross-sectional dimension of the plurality of particles is less than or equal to about 10 nm and less than or equal to about 10 microns, substantially overlapping with the claimed range of greater than or equal to 5 nm and less than or equal to 5 microns, in order to enhance ion selectivity and conductivity, thereby improving the operation and lifetime of the cathode.

Regarding claim 60, Viner discloses all of the limitations of claim 73 as set forth above, but does not disclose the composition of the particles.
Laramie additionally teaches wherein the plurality of particles comprise aluminum oxide particles, silica particles, silicon nitride particles (Laramie, [0053]-[0054]) as they are selected to have a desirable ion conductivity (Laramie, [0058]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode for an electrochemical cell of Viner incorporating the teaching of Laramie wherein the plurality of particles comprise aluminum oxide particles, silica particles, silicon nitride particles in order to tune the conductivity of the material having the desired conductivity.

Regarding claim 61. Viner teaches all of the limitations of claim 73 as set forth above, but does not teach the weight percentage of the particles of the protective layer.
Laramie also discloses wherein the plurality of particles makes up between about 80 wt % and about 99.9 wt %, which is overlapping and close to the claimed range and would be obvious to one of ordinary skill in the art as part of routine experimentation during the design of the cathode for an electrochemical cell of Viner and having a reasonable expectation of success to modify the cathode of Viner in order to determine the optimal weight percentage of the plurality of particles of the protective layer wherein the plurality of particles makes up greater than or equal to 2 wt % of the protective layer and less than or equal to 90 wt % of the protective layer.
The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim US20050095504A1 (discloses trithiocyanuric acid uses with a cathode).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728